Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 1/19/2021 for the application No.  15/975,094. Claims 20-27 are currently pending and have been examined. Claims 20-27 have been rejected as follow

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 20-27 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 20: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of   
“ storing said at least one photo; providing a software for detecting at least one  object, related to said at least one item, in said at least one photo, wherein said first pre-trained neural network is pre-trained on home interior photos; wherein the first software detects said at least one object by defining regions in said at least one photo that correspond to said at least one object that has been detected, predicting bounding boxes and probabilities  for  each  region, weighting each bounding box by said probabilities,  and  selecting  those  regions according to said probabilities; cutting said regions that were selected from said at least one photo; clicking on said at least one object for tagging  the  at least  one item related  to said at least one object in said at least one photo, by a user; adding a tag with information, by said user, to said at least  one item related  to said at least one object, where said information comprises at least one of the following details: the vendor, price, or dimensions, of said tagged item; remunerating said user, for said tagging said at least one item in said at least one photo, if said at least one item has been sold.
The “storing, providing, defining, predicting, weighting, cutting, clicking, adding and remunerating” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for making home design merchandise easily accessible to users. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “uploading at least one photo of at least one item, to said  network  based  commerce system”; “displaying said tag with said information, in relation to said at least one item of said at least one photo, in said network based commerce system, thereby making said at least one item easily accessible to users”
These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users”, from the instant disclosure,
“…The processor may be one or more processing machines, a server, a computer or any other
processing machine(s) capable of hosting the nehvork based commerce system
and capable of communicating over the network. The processor may be
communicated over the Internet, cellular net, or over any other known
network communication. For example, the processor may be a server that is
connected to the Internet ,which can host an interactive website. The
processor', which …. may provide means for uploading photos of a home design…”, page 6.

an interactive user accessible network  based  commerce  system”, from the instant disclosure,  mentioned only in the claims.
“a computer readable storage”, from the instant disclosure,  “The uploaded photos may be stored on the processor's hard disk or on any computer readable storage such as flash disk. optical disc or over the cloud in a remote- server. Thus, the processor can display the uploaded photos
from the readable storage and display them to users on the network based
commerce system, e.g. on an Internet website…”, page 7.

“first pre-trained neural network”, from the instant disclosure,  
“At step .l, a first pre-trained neural network operates on the photo for detecting objects in the photo. The pre-trained neural network ma? be a YOLO (You Only Look Once) neural network or any
other module trained for detecting objects in the photo…”, page 11.

The Examiner notes that  the independent claim 20, including structure. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,

“a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users”, “an interactive user accessible network  based  commerce  system”, “a computer readable storage”, 
“first pre-trained neural network”, amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer components, software and  data components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations:
“a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users”, “an interactive user accessible network  based  commerce  system”, “a computer readable storage”, 
“first pre-trained neural network”;  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“uploading at least one photo of at least one item, to said  network  based  commerce system”; “displaying said tag with said information, in relation to said at least one item of said at least one photo, in said network based commerce system, thereby making said at least one item easily accessible to users”.

In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users”, “an interactive user accessible network  based  commerce  system”, “a computer readable storage”, 
“first pre-trained neural network” are anything other than a generic computer components, data and generic software, and the “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely  computer receives and sends information over a network and a computer storing and retrieving information in memory and processing the data, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that “a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users”, “an interactive user accessible network  based  commerce  system”, “a computer readable storage”, “first pre-trained neural network” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Dependent claims 21-27,  the claims recite elements such as “providing a second pre-trained neural network”, “extracting a feature vector”, “virtual money”, “the network based commerce system is an Internet website.”, “the network based commerce system is a cellular application”, “a photo of said at least one photo, which has been tagged, from the network based commerce system”, “the vendor,  price,  or dimensions,  of  the at least one item”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23, 24 and 25 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No.  20160086251 (Cohen) in view of  “You Only Look Once: Unified, Real-Time Object Detection”, 2016 IEEE Conference on Computer Vision and Pattern Recognition. (Redmon).

As to claim  20, Cohen discloses a method for making home design merchandise easily accessible to users using a network based commerce system 
(see abstract and Fig. 1 and paragraphs 10-11 ) comprising: 
a) providing a processor for hosting an interactive  network  based  commerce system, for communicating over a network, and for interacting with users
(Fig. 12. See also “…[0003] The invention relates to the interactive organization and presentation of content…”, paragraph 3); 
b) providing an interactive user accessible network  based  commerce  system,  on said processor (see Figs 1-10 and paragraphs 12-28);

(“…   [0010] The presently preferred embodiment of the invention comprises a platform that allows experts, in this embodiment home improvement professionals, to upload their portfolios, i.e. content such as photos, videos, text, and sound, to a publicly available resource, such as a Web browser accessible, network based commerce system. This content is uploaded by using self-service tools…”, paragraphs 10 and 30); 
d) storing said at least one photo on a computer readable storage
(“…A machine-readable medium includes any mechanism for storing or transmitting information in a form readable by a machine, e.g., a computer…”, paragraph 118); 
e) displaying said at least one photo in said network based commerce system,  by  said processor(see Figs 1-10 and paragraphs 12-28);
f)  detecting at least one  object,
(“[0066] Meta information of the photos in stream, including style, space, title, description, image tags, and product tags. The meta information includes both editorial and community contributed content”, paragraph 66); 
l) clicking on said at least one object for tagging  the  at least  one item related  to said at least one object in said at least one photo, by a user
(“…0011] Further, an embodiment of the invention presents tags on objects in photos for which there is, for example, more information, price information, and/or product information. In the case of a movable display device, the tags on the photo can simulate the physics of real tags, for example they can move back and forth when the device is shaken…”, paragraph 11.
users may tag objects in photos and this information can be processed,…”, paragraph 33.
“…Photos may also be tagged editorially with links to information about the tagged objects. For example, a tag may provide a link to an expert discussion of the tagged object or to an expert in connection with the expert's design services, a link to other objects that are related aesthetically to the object or that are thematically consistent with the object…”, paragraphs 34-36);
m) adding a tag with information, by said user, to said at least  one item related  to said at least one object, where said information comprises at least one of the following details: the vendor, price, or dimensions, of said tagged item
(“…users and an editorial team can tag the photos with products…”, paragraph 39. See also paragraphs 34-36, 38, 40 and 41 “price and product information”); 
n) remunerating said user, for said tagging said at least one item in said at least one photo, if said at least one item has been sold
(“ Clicking on the photo leads to a page hosted by, for example houzz.com that includes more information about the products on the photo (FIG. 1b). Users can click on "buy" button to purchase products on advertiser's Web site”, paragraph 54); and 
o) displaying said tag with said information, in relation to said at least one item of said at least one photo, in said network based commerce system, thereby making said at least one item easily accessible to users
(“…users and an editorial team can tag the photos with products…”, paragraph 39. See also paragraphs 34-36, 38, 40).
“[0066] Meta information of the photos in stream, including style, space, title, description, image tags, and product tags. The meta information includes both editorial and community contributed content”, paragraph 66. 

Cohen does not expressly disclose but Redmon discloses
f)  providing a first pre-trained neural network for detecting at least one  object, related to said at least one item, in said at least one photo,
(Redmon discloses multiple approaches for object detection one of them is YOLO, “YOLO … can quickly identify objects in images it struggles to precisely localize some objects, especially small ones….”, page 780),
 wherein said first pre-trained neural network is pre-trained
(“YOLO is refreshingly simple: see Figure 1. A single convolutional network simultaneously predicts multiple bounding boxes and class probabilities for those boxes.
YOLO trains on full images and directly optimizes detection performance…..”,  page 779) on home interior photos (see at least “object detection”, in Abstract and Figs. 1- 2 and 6).
wherein the first pre-trained neural network detects said at least one object 
( See “Our unified architecture is extremely fast. Our base YOLO model processes images in real-time at 45 frames per second. A smaller version of the network, Fast YOLO, processes an astounding 155 frames per second while still achieving double the mAP of other real-time detectors. Compared to state-of-the-art detection systems, YOLO makes more localization errors but is less likely to predict false positives on background…”, column 1 (left column), page 779. 
detection as a regression problem we don’t need a complex pipeline. We simply run our neural network on a new image at test time to predict detections. Our base network runs at 45 frames per second with no batch processing on a Titan X GPU and a fast version runs at more than 150 fps. This means we can process streaming video in real-time with less than 25 milliseconds of latency. Furthermore, YOLO achieves more than twice the mean average precision of other real-time systems…”, column 2 (right column), page 779),
g) defining regions in said at least one photo that correspond to said at least one object that has been detected
(“Figure 2: The Model. Our system models detection as a regression problem. It divides the image into an S ×S grid and for each grid cell [Examiner interprets as defining regions] predicts B bounding boxes, confidence for those boxes, and C class probabilities. These predictions are encoded as an S × S × (B ∗ 5 + C) tensor”,  Fig. 2, column 2, page 780. See also column 1 , page 780),
h) predicting bounding boxes and probabilities  for  each  region
(“Our system divides the input image into an S × S grid. If the center of an object falls into a grid cell, that grid cell is responsible for detecting that object.
Each grid cell predicts B bounding boxes and confidence scores for those boxes. These confidence scores reflect how confident the model is that the box contains an object and also how accurate it thinks the box is that it predicts. Formally we define confidence as Pr(Object) ∗ IOUtruth pred. If no object exists in that cell, the confidence scores should be zero. Otherwise we want the confidence score to equal the intersection over union (IOU) between the predicted box and the ground truth. 
bounding box consists of 5 predictions: x, y, w, h, and confidence. The (x, y) coordinates represent the center of the box relative to the bounds of the grid cell. The width and height are predicted relative to the whole image. Finally the confidence prediction represents the IOU between the predicted box and any ground truth box….”, column 1 , page 780); 
i)  weighting each bounding box by said probabilities,
 (“…Each grid cell predicts B bounding boxes and confidence scores for those boxes [Examiner interprets as weighting each bounding box]. These confidence scores reflect how confident the model is that the box contains an object and also how accurate it thinks the box is that it predicts. Formally we define confidence as Pr(Object) ∗ IOUtruth pred. If no object exists in that cell, the confidence scores should be zero. Otherwise we want the confidence score to equal the intersection over union (IOU) between the predicted box and the ground truth. 
Each bounding box consists of 5 predictions: x, y, w, h, and confidence. The (x, y) coordinates represent the center of the box relative to the bounds of the grid cell. The width and height are predicted relative to the whole image. Finally the confidence prediction represents the IOU between the predicted box and any ground truth box….”, column 1 , page 780.
“YOLO shares some similarities with R-CNN. Each grid cell proposes potential bounding boxes and scores those boxes [Examiner interprets as weighting each bounding box].  using convolutional features….”, column 1, page 783);
j) selecting  those  regions according to said probabilities
straight from image pixels to bounding box coordinates and class probabilities. Using our system, you only
look once (YOLO) at an image to predict what objects are present and where they are….”, column 2, page 779.
“YOLO shares some similarities with R-CNN. Each grid cell proposes potential bounding boxes and scores those boxes using convolutional features. However, our system puts spatial constraints [Examiner interprets as  selecting  those  regions] on the grid cell proposals which helps mitigate multiple detections of the same object…”, column 1, page 783. See also “spatial constraint in bounding box”, column 2 , page 782)
k) cutting said regions that were selected from said at least one photo
(“…The initial convolutional layers of the network extract features from the image while the fully connected layers predict the output probabilities and coordinates…”, column 2, page 280.
“…Object detection is a core problem in computer vision. Detection pipelines generally start by extracting a set of robust features from input images (Haar [25], SIFT [23],
HOG [4], convolutional features [6]). Then, classifiers [35, 21, 13, 10] or localizers [1, 31] are used to identify objects in the feature space. These classifiers or localizers
are run either in sliding window fashion over the whole image or on some subset of regions in the image [34, 15, 38].…”,  column 2, page 782.
“…We unify the separate components of object detection into a single neural network. Our network uses features from the entire image to predict each bounding box. It also predicts all bounding boxes across all classes for an image simultaneously…”, column 1, page 780).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Redmon’s teaching with the teaching of  Cohen. One would have been motivated to  provide functionality to offer a first pre-trained neural network to detect an object by defining regions in said at least one photo that correspond to said at least one object that  has been detected, predicting bounding boxes and probabilities for each region, weighting each bounding box by said probabilities, and selecting those regions according to said probabilities, in order to
 offer a robust and fast general-purpose object detection (see Redmon  column 2, page 786).


As to claims 23 and 24, cohen discloses
where the network based commerce system is an Internet website (see Fig. 1 A and associated disclosure see also paragraph 3). 
where the network based commerce system is a cellular application based site 
(“[0114] FIG. 12 is a block schematic diagram of a machine in the exemplary form of a computer system 1600 within which a set of instructions for causing the machine to perform any one of the foregoing methodologies may be executed. In alternative embodiments, the machine may comprise or include a network router, a network switch, a network bridge, personal digital assistant (PDA), a cellular telephone, a Web 
As to claim 25,  Cohen discloses 
where a user is also remunerated for posting to a social media a photo of his tagged photo from the network based commerce system
(“[0034] Photos may also be tagged editorially with links to information about the tagged objects. For example, a tag may provide a link to an expert discussion of the tagged object or to an expert in connection with the expert's design services, a link to other objects that are related aesthetically to the object or that are thematically consistent with the object, and/or a link to a distributor or manufacturer Website to facilitate commerce in connection with the tagged object and/or related objects…”, see at least paragraph 34. See also paying for products in electronic commerce, Paragraph 5);
where the user can tag an item by clicking on said item
(Cohen implicitly teaches where the user can tag an item by clicking on said item because , Cohen teaches,  “[0054] Clicking on the photo leads to a page hosted by, for example houzz.com that includes more information about the products on the photo (FIG. 1b). Users can click on "buy" button to purchase products on advertiser's Web site”, paragraph 54).

Claims 21 is  rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No.  20160086251 (Cohen) in view of  “You Only Look Once: Unified, Real-Time Object Detection”, (Redmon)  and in view of US PG. PUB. No.   20120283574 (Park). 

As to claim  21, Cohen does not disclose but Redmon disclose further comprising:  
a)  providing a second pre-trained neural network for classifying the at least one 
object
 
(“…To detect an object, these systems take a classifier for that object and evaluate it at various locations  and scales in a test image…”, column 1, page 779. “…then run a classifier on these proposed boxes. After classification, post-processing is used to refine the bounding boxes,..”, column 2, page 779).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Redmon’s teaching with the teaching of  Cohen. One would have been motivated to  provide functionality to performing photo analysis on the images, comprising classification to support detection of objects (see Redmon, abstract).


Cohen does not expressly disclose,  but Park discloses
extracting a feature vector of said cut object
(“For meta-data based image retrieval, diagnostic features are extracted from the database images based on the meta-data information contained in the database for 
“…[0069] Feature Extraction: Once an image has been portioned into regions, each region is then described using color, texture, shape, and other features that produces a set of vectors to describe each region…”, paragraph 69);
 comparing said feature vector of said cut object with feature vectors of other objects
(“   [0081] Since these algorithms segment regions of the cervix, they integrate seamlessly into the general image signature framework. The vectors of the tissue types and diagnostic features extracted by the image processing and detection algorithms (" feature vectors") are added to the general region vectors, and an optimal weighting of the different types of vectors are determined as part of the similarity measures described in a following section”, paragraph 81. 

finding a similarity between said feature vector of said cut object and at least one other feature vector of another object for finding the details of the item related to said cut object
(“ [0096] Cosine Similarity Measure (Crandall, D., Cosley, D., Huttenlocher, D., Kleinberg, J., and Suri, S., "Feedback effects between similarity and social influences in online communities," Proceedings of the 14.sup.th International Conference on Knowledge Discover and Data Mining Table of Content, 2008; incorporated herein by reference) is a non-Euclidean distance measure between two vectors, and is commonly used to compare two features in images. Given feature vectors c.sub.x and c.sub.y for two regions or images x and y, the cosine similarity Sim.sub.cosine(x,y) of the two regions or images is determined as cosine of the angle .theta. between the two vectors…”, paragraph 96);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate  Park’s teaching with the teaching of  Cohen. One would have been motivated to provide functionality to 
offer meta-data image information base database, segment images, extract features, classify them and measure their similarity in order to deliver  a support centralized knowledge that is global and solves problems in a field such as health or any other field (Park paragraphs 21, 33 and 60). 

Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No.  20160086251 (Cohen) in view of  “You Only Look Once: Unified, Real-Time Object Detection”, (Redmon)  and in view of US PG. PUB. No.  20160253731 (Ketchel).

As to claim 22, Cohen discloses
 “…online process of developing, marketing, selling, delivering, servicing, and paying for products and services” in ecommerce, paragraph 5.
Cohen does not expressly disclose 
where the remunerating of the user is done by virtual money
However, Ketchel discloses

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ketchel’s teaching with the teaching of  Cohen. One would have been motivated to  provide functionality to offer marketing and facilitate the sale of services and products. (see Ketchel paragraph 2).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US PG. PUB. No.  20160086251 (Cohen) in view of  “You Only Look Once: Unified, Real-Time Object Detection”, (Redmon)  and in view of US PG. PUB. No.  20040177009 (Schrenk). 

As to claims 26 and 27, Cohen discloses  
assigning a selected  vendor  to said at least one item if vendor is on said list (“…[0051] 1. Promotional section contain information about the advertiser;..”, paragraph 51 and “… user has selected the vendor option and more information is provided about the product…”, paragraph 88. See also , “[0034] Photos may also be tagged editorially with links to information about the tagged objects. For example, a tag may provide a link to an expert discussion of the tagged object or to an expert in connection with the expert's design services, a link to other objects that are related aesthetically to the object or that are thematically consistent with the object, and/or a link to a distributor or manufacturer Website to facilitate commerce in connection with the tagged object and/or related objects [Examiner interprets as assigning a vendor to said item.]…”, paragraph 34.
See also in paragraph 62 “…meta information includes both editorial and community contributed content…”);
adding a manual tag
(“[0034] Photos may also be tagged editorially with links to information about the tagged objects. For example, a tag may provide a link to an expert discussion of the tagged object or to an expert in connection with the expert's design services, a link to other a link to a distributor or manufacturer Website to facilitate commerce in connection with the tagged object and/or related objects. Further, the user may link to additional views of the tagged object, obtain options, select different coverings for the object, such as a different type of upholstery, which is then displayed in the photo, and save these objects in the user's idea book”, paragraph 34).
Cohen does not expressly disclose
providing a list of vendors; and selecting a vendor from said list of vendors  and
entering at least one of the following details: the vendor,  price,  or dimensions,  of  the at least one item.
But, Schrenk discloses “[0034] FIG. 7 illustrates a screen display of vendor listings.”, paragraph 34 and 46  and Fig. 7. And 
“0065] The present invention allows for the inclusion of relevant physical characteristics about the unique items listed, such as the physical dimensions of the item as shown in FIG. 4 such as dimensions, price range of interest, materials of construction, age. Also a separate Text Box Searching feature can be made available, element 414. The text box searching can be used to match with the sellers listed description of the item for sale. These features allow the size, age and actual dimension of an item to be a searchable field, which is important and not be easily ascertained by viewing image files of an object”, paragraph 65.
.
Response to Arguments

Applicant’s arguments of 1/19/2021 have been very carefully considered but are not persuasive.
The Examiner acknowledges the amendment to the specification.
 Applicant argues (remarks 8-15)
35 U.S.C. §101 Rejection
In the Office Action of 4-8-2020, the Examiner rejected the claim under 35 U.S.C. §
101 as being unpatentable subject matter.
Applicant respectfully traverses this rejection in view of the U.S. Patent and
Trademark Office (USPTO's) "2019 Revised Patent Subject Matter Eligibility
Guidance," issued January 7, 2019 (hereinafter "2019 Revised Guidance").1
A. Revised Step 2A
1. Prong One: Evaluate Whether the Claim Recites a Judicial
Exception…
… The Office Action of 4-8-20 states that the claims recite only broad functional
language being performed by the generic use of one processor, and hence the claims
recite an "abstract idea". However, the applicant disagrees with this broad conclusory
reasoning.
Claim 1, for example, is directed to a process for making home design
merchandise easily accessible to users over a communications network. The process
comprises the steps of: providing a processor for hosting an interactive network based
commerce system, for communicating over a network, and for interacting with users;
providing an interactive user accessible network based commerce system, on said… Applicant respectfully submits that none of these features, nor any other
limitations in the claims, fall into one of the categories of abstract ideas enumerated by
the 2019 Revised Guidance. None of these limitations involve mathematical concepts.
There are no features directed to organizing human activity since all of the limitations
involve information processing steps performed by a computer and do not match any of
processor; uploading at least one photo of at least one item, to said network based the examples of methods of organizing human activity described in the 2019 Revised
Guidance. Finally, since the claims are directed to a system including circuitry that

In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework. The instant claims are directed to an abstract idea. The claims as a whole do not integrate the method of organizing human activity into a practical application.  Thus, the claims are ineligible because are directed to the recited judicial exception (abstract idea). None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

Prong Two: If The Claim Recites a Judicial Exception, Evaluate
Whether The Judicial Exception Is Integrated Into a Practical
Application
Solely for the sake of argument, even if the claims could be considered as
reciting an abstract idea (which they cannot), then "Prong Two" of Step 2A of the 2019
Revised Guidance must be followed, which requires evaluating "whether the claim
recites additional elements that integrate the [abstract idea] into a practical application"
of the abstract idea."6 If the abstract idea "is integrated into the practical application of
the exception, then the claim is eligible at Prong Two of revised Step 2A. This
concludes the eligibility analysis (emphasis added).
In response the Examiner asserts that again, the claims as a whole do not integrate the method of organizing human activity into a practical application.  Thus, the claims are ineligible because are directed to the recited judicial exception (abstract idea). None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract 

As to (a), the claimed invention solves a problem by improving upon the issues
identified within the prior art by facilitating the process of making home design
merchandise easily accessible to users over a communications network. Specifically,
according to an embodiment of the claimed invention, a pre-trained neural network is
used to identify certain items (such as furniture) in photographs, wherein the neural
network defines regions in the photographs that may contain objects that correspond to
the items, makes bounding boxes around said regions, and sets probabilities that each
bounding box contains objects that correspond to the items. This allow for the quick and
automated detection of said items (such as furniture) in the photographs and allows for
said items to be quickly tagged in social media posts, which fosters commerce and
online purchases of said items - the purpose of Applicant's invention.
In response the Examiner asserts that, the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework. The instant claims are directed to an abstract idea.

The limitations of Claim 1 go well beyond "generally linking" the use of any
exception to a technical environment. Instead, the claims integrate any judicial
exception into a very specific technological environment, which is an environment
including a number of communicatively coupled devices that optimize making home
design merchandise easily accessible to users over a communications network.
Applicant, therefore, submits that the pending claims are eligible at the Second
Prong of Revised Step 2A because, to the extent that the claims recite a judicial
exception, the claims recite additional limitations that certainly integrate any judicial
exception into a practical application.
The Applicant, in addition, further directs the Examiner's attention to certain
amendments made to the independent claims, that even further point to additional
elements that use the judicial exception in some other meaningful way.
In response the Examiner asserts that in the facially sufficient analysis of the prima facie of unpatentability, specifically in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as 

As stated in Bascom Global internet Services. Inc. v. AT&T Afobi!itv LLC, 827
F.3d 1341 (Fed Cir. 2016) and Amdocs (Israel) ltd. v. Openet Telecom, Inc., 841 F.3d
1288 (Fed. Cir. 2016), the Federal Circuit has held that claims 1,vhich recite an
unconventional and unique combination of elements solving a practical problem possess
an inventive concept.
Similar to Bascom, the addition of these amendments recite an unconventional
and unique combination, and even if the claims recite a judicial exception, the claims
recite additional limitations that certainly integrate any judicial exception into a
practical application.
In view of the above, Applicant respectfully requests the Examiner's complete
reconsideration of the pending claims in view of the recent persuasive authorities
discussed herein. The pending claims comply with the requirements of§ lOL Applicant
requests withdrawal of the rejection.

In response, again,  the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible . In BASCOM, the Federal Circuit vacated a judgment of ineligibility because the district court failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception).
It was this unique arrangement that was the relevant factor in deciding for patent-eligibility. Stated another way, “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.”
In Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
Bascom case.
Applicant argues (remarks 16)
35 U.S.C. §103 Reiection
In the Office Action of 4-8-20, the Examiner rejected claim 1 (corresponding to
new claim 20 above) under 35 U.S.C. § 103 over the following cited art: 20160086251
(Cohen), 20140193047 (Greosz). Applicant disagrees and provides its arguments below.
Applicant has amended the independent claim 20 to recite: "wherein the first
pre-trained neural network detects said at least one object by defining regions in said at
least one photo that correspond to said at least one object that has been detected,
predicting bounding boxes and probabilities for each region, weighting each bounding
box by said probabilities, and selecting those regions according to said probabilities."
This claim limitation is supported by page 11 of Applicant's specification. These
amendments recite additional limitations as well as improvements, namely, certain
processes conducted by a pre-trained neural network, which are not found in Cohen or
Greosz or in any combination of the two. For this reason, neither Cohen nor Greosz nor
any combination of the two references discloses all of the elements of Applicant's new
claim 20.

The Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. The claims are broad and the search shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. The prior art read on the broad claims.  
arguments regarding rejections under 35 U.S.C 103 are moot in light of the above new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/19/2021